DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of “of “the passive breakdown protection circuit is coupled between an epitaxial layer terminal of the resistor and one of the first or second terminals between the first terminal of the first of the series resistive segments and the second terminal of the last of the series resistive segments” (claims 5 and 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 5, 6 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 5, it recites limitations of “the passive breakdown protection circuit is coupled between an epitaxial layer terminal of the resistor and one of the first or second terminals between the first terminal of the first of the series resistive segments and the second terminal of the last of the series resistive segments”, which are not understandable.  
	Claim 6 is also rejected for the same reason as that of claim 5, as it depends from the rejected claim 5 and thus inherit the same deficiencies as that of claim 5.
	Claim 14 has the same deficiency as that of claim 5.

Allowable Subject Matter
5.	Claims 1-4, 7-13 and 15-21 are allowed.
6.	Claims 5, 6 and 14 would be allowable if the rejection is overcome.
7.	The following is a statement of reasons for the indication of allowable subject matter:
	In re claim 1, none of the prior art of record teaches or suggests that the resistor coupled to or induced with a device circuitry comprises an epitaxial layer terminal; a buried layer terminal; the passive breakdown protection circuit is coupled between the second terminal and the epitaxial layer terminal; and the passive breakdown protection circuit is coupled between the epitaxial layer terminal and the buried layer terminal.
	In re claim 11, none of the prior art of record teaches or suggests that a passive breakdown protection circuit coupled to a semiconductor resistor, wherein the semiconductor resistor comprises an epitaxial layer terminal; a buried layer terminal; the passive breakdown protection circuit is coupled between the second terminal and the epitaxial layer terminal; and the passive breakdown protection circuit is coupled between the epitaxial layer terminal and the buried layer terminal.
	In re claim 19, none of the prior art of record teaches or suggests that a first polysilicon resistor having an epitaxial layer terminal and a buried layer terminal.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

    PNG
    media_image1.png
    442
    666
    media_image1.png
    Greyscale

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
March 2, 2021



/HSIEN MING LEE/